DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim37 is objected to because of the following informalities:  Claim 37 recites “SIM car”.  It appears claim 37 should read as “SIM card”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 37-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. 10,263694 in view of Davis et al (2015/0215884) further in view of Laden et al (2015/0148020) OR Wieczorek et al (2013/0095881).
Regarding claim 37.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 37 is directed toward the same subject matter using different wording.  For example, claim 37 recites “wherein at least one SIM card is non-active” met by claim 1 of US Patent 10,263,694 “wherein the first SIM card is a non-active SIM card”.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reword claim 1 of US Patent 10,263,694 and rename as a new invention.
Claim 37 has been amended to recite wherein the first SIM card is a non-active SIM card (RCE dated 4/29/2022).
Davis teaches a vehicle with first and second SIM cards (0012, 0032-0033).  Davis teaches the first SIM may be disabled or inactive and a second SIM activated to be used in a visited network (e.g., in foreign country) (0034).  Davis teaches a mobile profile data comprises data for compliance with regulations or pre-defined or country or location specific settings to allow a first SIM, a second SIM, or both to be active or inactive within the determined country or location of operations, or settings to allow or restrict the SIM (0051, 0053-0054, 0060) to limit operation of the mobile transceiver or to establish the registration of a second SIM for the observed country. 
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of U.S. Patent No.: 10,263,694 to use mobile profile data as taught by Davis in order to have a first SIM inactive or active in a first country having a first service provider and a second SIM active or inactive until the vehicle is located in another country having a second service provider thus enabling service providers the ability to restrict mobile generated calls, mobile terminated calls based upon country or location of operation.

Furthermore, claim 37 has been amended to recite “programs the inactive SIM card, restarts using the inactive SIM card” (amendment dated 9/30/2021).
	Laden teaches a OTA server (e.g., SIM OTA) to enable network operators to supply provisioning information to mobile devices and at the end of remote provisioning the SIM card, the mobile device will be re-booted (e.g., restarted) to complete the provisioning process (0064 – mobile device re-booted, 0091 – smartphone does a reboot, 0092 – table does a reboot, 0107 – power cycle mobile device can be performed to complete SIM programming, 0108 – power off and power on mobile device as the final step).
	Wieczorek teaches using a server to remotely provision a SIM card, at which time the mobile device may be restarted (0012).  The mobile device may then be reattached to begin its session on the telephony network.
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of U.S. Patent No. 10,263694 in view of Davis to use a remote server as taught by Laden or Wieczorek in order to enable a service provider the ability to remotely provision a SIM card, and reboot as taught by Laden or restarted as taught by Wieczorek thereby completing remote provisioning of the SIM card.
Claims 38-41 of the instant application are met by claim 2 of U.S. Patent No. 10,263694.  
Claim 42 of the instant application are met by claim 1 of U.S. Patent No. 10,263694.  
Claim 43 of the instant application are met by claim4 of U.S. Patent No. 10,263694.  
Regarding claim 44.  U.S. Patent No. 10,263694 in view of Davis do not explicitly teach wherein the provisioning data includes a telephone number.
Laden teaches a OTA server (e.g., SIM OTA) to enable network operators to supply provisioning information to mobile devices and at the end of remote provisioning the SIM card, the mobile device will be re-booted (e.g., restarted) to complete the provisioning process.  Laden teaches SIM provisioned with telephone number (0036 – MDN and/or MSISDN, 0047 – MDN or MIN, 0105 – MDN and/or MSISDN).
	Wieczorek teaches using a server to remotely provision a SIM card, at which time the mobile device may be restarted (0012).  The mobile device may then be reattached to begin its session on the telephony network.  Wieczorek teaches SIM provisioned with telephone number (0012 – MSISDN).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of U.S. Patent No. 10,263694 in view of Davis to use a remote server as taught by Laden or Wieczorek in order to enable a service provider the ability to remotely provision a SIM card with a telephone number.
2.	Claims 45-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. 10,263694.
Regarding claim 45.  Clam 45 of the instant application is a broader version of claim 1 of U.S. Patent No. 10,263694.  Regarding claim 45.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 45 is directed toward the same subject matter using different wording.  For example, claim 45 recites “wherein at least one SIM card is non-active” met by claim 1 of US Patent 10,263,694 “wherein the first SIM card is a non-active SIM card”.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reword claim 1 of US Patent 10,263,694 and rename as a new invention.
Claims 46-49 of the instant application are met by claim 2 of U.S. Patent No. 10,263694.  
Claim 50 of the instant application are met by claim 1 of U.S. Patent No. 10,263694.  
Claim 51 of the instant application are met by claim4 of U.S. Patent No. 10,263694.  
3.	Claim 52 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claim US.S. Patent No. 10,263,694 in view of Choi (2006/0183500).
	Regarding claim 52.  U.S. Patent No. 10,263694 does not explicitly teach wherein the provisioning data includes a telephone number.
Choi teaches activating an identity module of a communication system (title, abstract) via updating the telephone number on the SIM card via over-the-air (0002, 0005).  Choi teaches using an OTA server to manage SIM card from a remote location wherein the information that can be changed/updated include:  MSISDN (e.g., telephone number) – the capability to add, modify, and delete phone numbers in the subscriber’s personal telephone number file, Language – capability to add, modify, delete, and store a preferred language in a SIM card, IMSI code – capability to modify or delete and store the IMSI code on the SIM, SMS parameters – capability to modify, delete, or store the SMSC address on the SIM card, SPN – capability to update the file that contains a service provider name (SPN) over-the-air (0022-0023).  Choi teaches the SIM card has a processor and storage medium (0025, figure 2) and the processor of the SIM (item 202 figure 2) also includes a REBOOT ELEMENT (item 225 figure 2).  The reboot element reboots the mobile terminal after IMSI code in the SIM card has been updated.  To that end, the mobile terminal is shut down, subsequently, restarted to configure the mobile terminal with the SIM card contained therein for normal operations (0026).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of U.S. Patent No. 10,263694 in view of Rudolph to include a reboot element in the SIM as taught by Choi in order to enable a service provider the ability to remotely add, modify, delete and store MSISDN (e.g., telephone number) and IMSI of the SIM and subsequently, restart the mobile terminal for normal operation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 37-39 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman (2012/0034882) in view of Addepalli et al (8,863,256) or Link, II (2009/0119657) and Davis et al (2015/0215844) further in view of Laden et al (2015/0148020) OR Wieczorek et al (2013/0095881).
Regarding claim 37.  Kauffman teaches a telematics control unit (figure 1 wherein vehicle control board item 20 (e.g., telematics control unit) is shown), comprising:
a cellular modem configurable to operate with a plurality of carrier networks, each of the carrier networks being associated with a respective SIM (figure 1, 0012 wherein SIMC Modem (item 110-3) configurable to operate with SIM card 130-j for the carrier Verizon when located in the United States and SIM card 130-k for the carrier T-Mobile when the vehicle is located in Europe and SIM card 130-I for carrier NNT when the vehicle is located in Japan – 0011, 0032);
a communications module configured to receive provisioning data for the cellular modem (figure 1, 0019, 0040 wherein RF switch 50 and antenna 60 are a communication module that filters the incoming signals to identify the spectral content of the signals being transmitted to the antenna.  This spectral content is sent from the RF switch to control board via RF interface 76 and the processor correlates the information regarding the spectral content of available signals at the antenna with service providers based on data stored in memory, 0022 – the control board uses the information received via the communication module to determine which modem (e.g., SMIC modem coupled to SIM cards) to use based on the received data.  In one implementation, the user of the wireless modem adapter is able to over-ride the selection of the wireless modem adapter.  In other words, the user uses a communications module (e.g., touch screen or keypad or an external connected PC) to send provisioning data to the reconfigurable wireless modem adapter.  Paragraphs 0019, 0051, see claim 9 and figure 1 wherein a communications module item 26 is used so the user/operator can update the program and/or network preference table in the memory (item 91 in figure 1) which is then used by the processor at 0030 to select which SIM to use based on input from the processor);
a telematics processor communicatively connected to the cellular modem (figure 1, paragraph 0012 wherein telematics control board (item 20) is connected to the SIMC Modem item 110-3 via modem interface item 75-3) and the and provided in a LTE/HSPA and GPS module, the telematics processor being configured to receive the provisioning data from the communications module and deliver the provisioning data to the cellular modem to activate one of the SIMs based on the provisioning data and establish a wireless communication channel via the carrier network associated with the activated SIM (figure 1, 0011, 0032 wherein SIM card (130-j is used to establish a wireless communication channel via carrier network (e.g., Verizon) when the vehicle is located in the United States).
Kauffman does not explicitly teach a communication module configured to receive provisioning data for the cellular modem… and the and provided in a LTE/HSPA and GPS module, the telematics processor being configured to receive the provisioning data from the communications module and deliver the provisioning data to the cellular modem to activate one of the SIMs based on the provisioning data.
However, Kauffman teaches the reconfigurable wireless modem adapter (item 5 figure 1) includes future-developed modem interfaces (0016 – last three lines).  In this case, one of ordinary skilled in the art before the effective filing date of the claimed invention may use other modem(s), such as LTE and/or GPS modems which is simply a design choice.  Kauffman teaches the reconfigurable wireless modem adapter can implement 3G wireless networks, WiFi networks, WiMAX at 0007 and 0029.  Furthermore, Kauffman teaches the vehicle control board sends controls signal to the SIMC modem to select/activate a SIM card based on location and network availability (0022, 0028, 0030, see claim 9), as well as, select/activate SIM card(s) based on cost (0027) and enables the user to remote program preferred cellular network operators (0051).  Kauffman teaches the vehicle control board receives information regarding which service providers are available (0040) to antenna when the vehicle arrives at a location.
Addepalli teaches telematics unit (e.g., On-board Unit (OBU) item 30 in figure 1) used to provision one or more virtual subscriber identity modules (VSIMs) (col. 6 lines 20-50) and provided in a LTE/HSPA and GPS module (col. 25 lines 63-57, col. 7 lines 57-67 wherein the OBU may include one or more distinct interfaces 26, to facilitate communication via the various networks described herein.  Such network interfaces 26 may be inclusive of multiple wireless interfaces (e.g., WiFi, WiMAX, 3G, 4G, white space, 802.11x, SATELLITE, Bluetooth, LTE, GSM/HSPA, CDMA/EVDO, DSRC, CAN, GPS, etc.) which is a design choice.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use one black box/module (e.g., To Make Integral, In Re Larson, 144 USPQ 347 (CCPA 1965)) instead of multiple modules/black boxes since it would be merely a matter of obvious engineering choice (In re Fridolph, 50 CCPA 745, 89 F.2d 509, 135 USPQ 319).  It would have been extremely obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893)).
Furthermore, the mere fact that a given structure is integral does not preclude its consisting of various elements (To Make Separable, Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. Of Int. 1969)).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that constructing a formerly integral structure in various elements involves only route skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
Addepalli teaches the OBU (e.g., telematics processor) receives provisioning data for cellular SIM cards from a remote service provider (figure 3, col. 11 lines 22-42) wherein one or more SIM cards have a desired mobile network operator (col. 11 lines 46-63).  Addepalli teaches the OBU may further have and provision one or more identity profiles which include phone number as the provisioning data (col. 11 line 65 – col. 12 line 8) and the profile(s) may be stored in the SIM(s) (col. 12 lines 42-46) and the VSIMs and identity profiles may be provisioned and managed through one or more identity service providers (col. 12 lines 57-59) and by storing VSIM and identity profile in a remote cloud, the VSIM and identity profile can be associated with the user rather than a particular vehicle.  Consequently, a human agent (e.g., driver, passenger, owner, renter, etc.) can retrieve his VSIM and identity profile in any vehicle (col. 13 lines 3-10).  VSIM and identity profile may be dynamically added, removed, and updated via local or remote network access (col. 13 lines 49-60, col. 16 lines 5-7, col. 18 lines 13-15).  Addepalli also teaches one VSIM may be preferred over another.  For example, use SIM 1 if the user travels to California and use SIM 2 if the user travels to New York (col. 18 lines 57-67, col. 34 lines 32-57), as well as, using rules.  For example, activate SIM 1 over SIM 2 if SIM 1 is cheaper or has more remaining minutes, etc. (col. 19 lines 10-20, col. 20 lines 14-17) or activate and use SIM 1 if the parent is driving the car and use/activate SIM 2 if the child drives the car (col. 21 lines 4-22).  Various communication links (e.g., a communication module) may be used to provision a VSIM, including some form of wireless communication (e.g., WiFi, WiMax, 3G, 4G, white space, 802.11x, satellite, etc.) (col. 25 lines 63-57). 
In the beginning of the life of a vehicle (e.g., vehicle label 4 in figure 1), a manufacturer of the vehicle may provision an OBU (e.g., OBU labeled 30 in figure 1) configured within vehicle 4 with a physical UICC card that is initialized with an identity associated with the vehicle manufacturer, which can be used for authentication to download soft SIM or VSIM identities issued by mobile network operators.  For example, if vehicle 4 is manufactured in Japan, then software agent may use the manufacturer VSIM to authenticate the vehicle 4 to the identity service provider, and then download a VSIM to be used during quality assurance testing before vehicle 4 is exported from Japan to an automotive dealer in the United States (col. 34 line 66 – col. 35 line 14).
After the vehicle is shipped and crosses an international border such as the U.S., the software agent can use manufacturer VSIM identity to download a VSIM of a local mobile network operator (e.g., Verizon, AT&T, T-Mobile, SPRINT, PCS, etc.), by accessing an identify service provider (col. 35 lines 15-25).
When the consumer purchases vehicle 4 from the automotive dealer and becomes an owner, he may provision one or more different VSIMs on the OBU of the vehicle for his own network access (col. 35 lines 25-39).
If another member of the owner’s family drives the vehicle 4, another VSIM may be provisioned.  The family member may authenticate to the same or different identity service provider and download his own one or more VSIMs (col. 35 lines 40-53).
Finally, if vehicle 4 is sold, the new owner can download his particular one or more VSIMs (col. 35 lines 54-63).
Link, II teaches a telematics processor (figure 1, items 101 – VTU and item 106 – processor) communicative connected to the cellular mode (figure 1, 102 – PCS/Cell modem) and the communication module (figure 1, 103 – SDARS) having at least one SIM (0069 – VTU can be enabled by installing a SIM card) and GPS module (figure 1, item 104).  The telematics processor being configured to receive the provisioning data from the communication module (0029, 0079 – SDARS receiver can be used to update the VTU which is enabled by installing a SIM and/or a cellular modem may be used and/or other satellite or WiFi networks may be used.  However, SDARS data downloads can provide the most flexibility and lowest cost by pulling digital data from an existing receiver that exists for entertainment purposes).  Link, II teaches the methods and systems can combine a vehicle’s entertainment/information equipment and telematics equipment.  Utilizing the synergies of a GPS, display screen, wireless transceiver, and entertainment system, a next generation “infotainment” system can be created (e.g., To Make Integral).  This infotainment system yields a platform for delivering software upgrades to various subsystems within the vehicle, in some aspects utilizing available bandwidth of SDARS or other satellite or terrestrial broadcasts that may be underutilized at certain times of the day (0062).  All components of the telematics unit can be contained within a single box (e.g., To Make Integral) and controlled with a single core processing subsystem or can be comprised of components distributed throughout a vehicle (0027).  Link, II teaches using the communication module (SDARS) to download new processor software in object code format to re-flash the various remote processors within the vehicle and software update can be provided using FM subcarriers, cellular data downloads, other satellite technologies, or WiFi.  Of these, SDARS data downloads provide the most flexibility and lowest cost by pulling digital data from an existing receiver already installed for the purpose of audio entertainment (0079).
	It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kauffman to include a software agent in the telematics unit as taught by Addepalli, as well as, integrating SATELLITE, WiFi, Bluetooth, LTE, GSM/HSPA, and GPS into ONE module as taught by Addepalli OR combine in to a single box forming a next generation “infotainment” system as taught by Link, II in order to enable different users (e.g., manufacturer of the vehicle, the owner of the vehicle, family members, and a new owner of the vehicle, etc.) the ability to authenticate to the same or different service providers and download provisioning data to the one or more cellular VSIM(s) thereby allowing the user of the vehicle to dynamically select which VSIM to activate for establishing a wireless communication channel with a particular carrier (e.g., Verizon, AT&T, T-Mobile, SPRINT, PCS, etc.).  Furthermore, it would have been extremely obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893)).

Applicant amends and argues that none of the cited references teach or suggest a non-active SIM card as recited in amended claims 37 and 45 (RCE dated 2/16/2021, page 7 lines 7-8).
The Examiner notes Kauffman teaches:  if the position of the vehicle is located in the United States, the jth SIM card 130-j for the Verizon network is selected; if the position of the vehicle is in Europe, the kth SIM card 130-k for the T-Mobile network is selected; and if the position of the vehicle is in Japan, the ith SIM card 130-i for NTT network is selected (0032, see claim 9 – connect to ONE of the at least two SIM cards).
Addepalli teaches OBU may have one or more SIM cards having a subscription with a mobile network operator providing cellular services (e.g., AT&T, Verizon, T-Mobile, Sprint, PCS, etc.) (col. 11 lines 22-28, col. 18 line 57 – col. 19 line 10 – vehicle location used for determining SIM card, col. 20 lines 12-23).
Davis teaches first SIM is associated with first network provider/carrier network and second SIM associated with a second provider/carrier network (0003, 0034, 0062).  Davis teaches a vehicle with first and second SIM cards (0012, 0032-0033).  Davis teaches the first SIM may be disabled or inactive and a second SIM activated to be used in a visited network (e.g., in foreign country) (0034).  Davis teaches a mobile profile data comprises data for compliance with regulations or pre-defined or country or location specific settings to allow a first SIM, a second SIM, or both to be active or inactive within the determined country or location of operations, or settings to allow or restrict the SIM (0051, 0053-0054, 0060) to limit operation of the mobile transceiver or to establish the registration of a second SIM for the observed country. 
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kauffman in view of Addepalli or  Link, II to use mobile profile data as taught by Davis in order to have a first SIM active in a first country having a first service provider and a second SIM inactive until the vehicle is located in another country having a second service provider thus enabling service providers the ability to restrict mobile generated calls, mobile terminated calls based upon country or location of operation.

	Applicant amends and argues prior art does not teach “programs the inactive SIM card, restarts using the inactive SIM card” (amendment dated 9/30/2021).
Laden teaches a OTA server (e.g., SIM OTA) to enable network operators to supply provisioning information to mobile devices and at the end of remote provisioning the SIM card, the mobile device will be re-booted (e.g., restarted) to complete the provisioning process (0064 – mobile device re-booted, 0091 – smartphone does a reboot, 0092 – table does a reboot, 0107 – power cycle mobile device can be performed to complete SIM programming, 0108 – power off and power on mobile device as the final step).
	Wieczorek teaches using a server to remotely provision a SIM card, at which time the mobile device may be restarted (0012).  The mobile device may then be reattached to begin its session on the telephony network.
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kauffman in view of Addepalli OR Link II and Davis to use a remote server as taught by Laden or Wieczorek in order to enable a service provider the ability to remotely provision a SIM card, and reboot, power cycle, or power off and power on as taught by Laden OR restarted as taught by Wieczorek thereby completing remote provisioning of the SIM card.
Regarding claim 38.  Kauffman does not teach wherein the communications module is a satellite module.
However, Kauffman teaches the reconfigurable wireless modem adapter (item 5 figure 1) includes future-developed modem interfaces (0016 – last three lines).  In this case, one of ordinary skilled in the art before the effective filing date of the claimed invention may use other modem(s), such as Satellite module which is simply a design choice.  Kauffman teaches the reconfigurable wireless modem adapter can implement 3G wireless networks, WiFi networks, WiMAX at 0007 and 0029.
Addepalli teaches various communication links (e.g., a communication module) may be used to provision a VSIM, including some form of wireless communication (e.g., WiFi, WiMax, 3G, 4G, white space, 802.11x, satellite, etc. - col. 25 lines 63-57, col. 7 lines 57-67 wherein the OBU may include one or more distinct interfaces 26, to facilitate communication via the various networks described herein.  Such network interfaces 26 may be inclusive of multiple wireless interfaces (e.g., WiFi, WiMAX, 3G, 4G, white space, 802.11x, SATELLITE, Bluetooth, LTE, GSM/HSPA, CDMA/EVDO, DSRC, CAN, GPS, etc.) which is a design choice).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kauffman to include a software agent in the telematics unit as taught by Addepalli in order to enable different users (e.g., manufacturer of the vehicle, the owner of the vehicle, family members, and a new owner of the vehicle, etc.) the ability to authenticate to the same or different service providers and download provisioning data (e.g., via various communication links, such as satellite or WiFi.  For example, use WiFi first since it is the cheapest and if cellular modem/service not available then select satellite since satellite has the larger coverage range) to the one or more cellular VSIM(s) thereby allowing the user of the vehicle to dynamically select which VSIM to activate for establishing a wireless communication channel with a particular carrier 
(e.g., Verizon, AT&T, T-Mobile, SPRINT, PCS, etc.).
Regarding claim 39.  Kauffman in view of Addepalli do not teach wherein the satellite module is a SDARS (Satellite Digital Audio Receiver System) module.
	Link teaches methods for software upgrades for vehicles (title, abstract) wherein modern vehicles include cellular modem and satellite module (SDARS) and AM/FM receivers, as well as, WiFi  (0024, 0028).  Link teaches the vehicle telematics unit can be a single box and controlled with a single core processing subsystem or can be comprised of components distributed throughout the vehicle (0027).  The cellular modem, SDARS and WiFi can be used to update onboard database of the telematics unit (0029, 0062, 0077) wherein the database may store SIM information including cellular telephone number (0069).  SDARS data downloads can provide the most flexibility and lowest cost by pulling digital data from an existing receiver that exists for entertainment purposes.  An SDARS data stream is not a channelized implementation (like AM or FM radio) but a broadband implementation that provides a single data stream that is separated into useful and applicable components (0029, 0079).
	It would have been extremely obvious to one of ordinary skill in the art before the effective filing date to modify the teaching of Kauffman in view of Addepalli to use SDARS as the communication module as taught by Link to download software upgrades since SDARS data downloads provide the most flexibility and lowest cost.
Regarding claim 42.  Kauffman does not teach wherein the activated SIM was not activated prior to receiving the provisioning data.
Addepalli teaches in the beginning of the life of a vehicle (e.g., vehicle label 4 in figure 1), a manufacturer of the vehicle may provision an OBU (e.g., OBU labeled 30 in figure 1) configured within vehicle 4 with a physical UICC card that is initialized with an identity associated with the vehicle manufacturer, which can be used for authentication to download soft SIM or VSIM identities issued by mobile network operators (e.g., wherein the soft SIM or VSIM was not activated prior to receiving the provisioning data).  For example, if vehicle 4 is manufactured in Japan, then software agent may use the manufacturer VSIM to authenticate the vehicle 4 to the identity service provider, and then download a VSIM to be used during quality assurance testing before vehicle 4 is exported from Japan to an automotive dealer in the United States (col. 34 line 66 – col. 35 line 14).
After the vehicle is shipped and crosses an international border such as the U.S., the software agent can use manufacturer VSIM identity to download a VSIM of a local mobile network operator (e.g., Verizon, AT&T, T-Mobile, SPRINT, PCS, etc.), by accessing an identify service provider (col. 35 lines 15-25) (e.g., wherein the soft SIM or VSIM was not activated prior to receiving the provisioning data).
When the consumer purchases vehicle 4 from the automotive dealer and becomes an owner, he may provision one or more different VSIMs on the OBU of the vehicle for his own network access (col. 35 lines 25-39) (e.g., wherein the soft SIM or VSIM was not activated prior to receiving the provisioning data).
If another member of the owner’s family drives the vehicle 4, another VSIM may be provisioned.  The family member may authenticate to the same or different identity service provider and download his own one or more VSIMs (col. 35 lines 40-53) (e.g., wherein the soft SIM or VSIM was not activated prior to receiving the provisioning data).
Finally, if vehicle 4 is sold, the new owner can download his particular one or more VSIMs (col. 35 lines 54-63) (e.g., wherein the soft SIM or VSIM was not activated prior to receiving the provisioning data).
	It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kauffman to include a software agent in the telematics unit as taught by Addepalli in order to enable different users (e.g., manufacturer of the vehicle, the owner of the vehicle, family members, and a new owner of the vehicle, etc.) the ability to authenticate to the same or different service providers and download provisioning data to the one or more cellular VSIM(s) thereby allowing the user of the vehicle to dynamically select which VSIM to activate for establishing a wireless communication channel with a particular carrier 
(e.g., Verizon, AT&T, T-Mobile, SPRINT, PCS, etc.).
Regarding claim 43.  Kauffman does not teach wherein the communications module is a Wi-Fi module, and wherein the provisioning data is received over a Wi-Fi network.
However, Kauffman teaches the reconfigurable wireless modem adapter (item 5 figure 1) includes future-developed modem interfaces (0016 – last three lines).  In this case, one of ordinary skilled in the art before the effective filing date of the claimed invention may use other modem(s), such as WiFi module which is simply a design choice.  Kauffman teaches the reconfigurable wireless modem adapter can implement 3G wireless networks, WiFi networks, WiMAX at 0007 and 0029.
Addepalli teaches various communication links (e.g., a communication module) may be used to provision a VSIM, including some form of wireless communication (e.g., WiFi, WiMax, 3G, 4G, white space, 802.11x, satellite, etc. - col. 25 lines 63-57. col. 7 lines 57-67 wherein the OBU may include one or more distinct interfaces 26, to facilitate communication via the various networks described herein.  Such network interfaces 26 may be inclusive of multiple wireless interfaces (e.g., WiFi, WiMAX, 3G, 4G, white space, 802.11x, SATELLITE, Bluetooth, LTE, GSM/HSPA, CDMA/EVDO, DSRC, CAN, GPS, etc.) which is a design choice.).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kauffman to include a software agent in the telematics unit as taught by Addepalli in order to enable different users (e.g., manufacturer of the vehicle, the owner of the vehicle, family members, and a new owner of the vehicle, etc.) the ability to authenticate to the same or different service providers and download provisioning data (e.g., via various communication links, such as satellite or WiFi.  For example, use WiFi first since it is the cheapest and if cellular modem/service not available then select satellite since satellite has the larger coverage range) to the one or more cellular VSIM(s) thereby allowing the user of the vehicle to dynamically select which VSIM to activate for establishing a wireless communication channel with a particular carrier 
(e.g., Verizon, AT&T, T-Mobile, SPRINT, PCS, etc.).
Regarding claim 44.  Kauffman does not teach wherein the provisioning data includes a telephone number.
Addepalli teaches telematics unit (e.g., On-board Unit (OBU) item 30 in figure 1) used to provision one or more virtual subscriber identity modules (VSIMs) (col. 6 lines 20-50).  Addepalli teaches the OBU (e.g., telematics processor) receives provisioning data for cellular SIM cards from a remote service provider (figure 3, col. 11 lines 22-42) wherein one or more SIM cards have a desired mobile network operator (col. 11 lines 46-63).  Addepalli teaches the OBU may further have and provision one or more identity profiles which include phone number as the provisioning data (col. 11 line 65 – col. 12 line 8) and the profile(s) may be stored in the SIM(s) (col. 12 lines 42-46) and the VSIMs and identity profiles may be provisioned and managed through one or more identity service providers (col. 12 lines 57-59) and by storing VSIM and identity profile in a remote cloud, the VSIM and identity profile can be associated with the user rather than a particular vehicle.  Consequently, a human agent (e.g., driver, passenger, owner, renter, etc.) can retrieve his VSIM and identity profile in any vehicle (col. 13 lines 3-10).  VSIM and identity profile may be dynamically added, removed, and updated via local or remote network access (col. 13 lines 49-60, col. 16 lines 5-7, col. 18 lines 13-15).  Addepalli also teaches one VSIM may be preferred over another.  For example, use SIM 1 if the user travels to California and use SIM 2 if the user travels to New York (col. 18 lines 57-67, col. 34 lines 32-57), as well as, using rules.  For example, activate SIM 1 over SIM 2 if SIM 1 is cheaper or has more remaining minutes, etc. (col. 19 lines 10-20, col. 20 lines 14-17) or activate and use SIM 1 if the parent is driving the car and use/activate SIM 2 if the child drives the car (col. 21 lines 4-22).  Various communication links (e.g., a communication module) may be used to provision a VSIM, including some form of wireless communication (e.g., WiFi, WiMax, 3G, 4G, white space, 802.11x, satellite, etc.) (col. 25 lines 63-57). 
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kauffman to include a software agent in the telematics unit as taught by Addepalli in order to enable different users (e.g., manufacturer of the vehicle, the owner of the vehicle, family members, and a new owner of the vehicle, etc.) the ability to authenticate to the same or different service providers and download provisioning data to the one or more cellular VSIM(s) thereby allowing the user of the vehicle to dynamically select which VSIM to activate for establishing a wireless communication channel with a particular carrier 
(e.g., Verizon, AT&T, T-Mobile, SPRINT, PCS, etc.).  For example, the parent downloads provisioning data for VSIM 1 having telephone number to use for work when the vehicle is used for work and download provisioning data for VSIM 2 having a telephone number to use when the vehicle is used for home related activity, such as driving to the store and/or driving on vacation using a rental car.
5.	Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Addepalli or Link II, Davis in view of Laden OR Wieczorek further in view of Mazzara, Jr et al (2004/0023647).
Regarding claim 40.  Kauffman in view of Addepalli or Link II, Davis in view of Laden OR Wieczorek do not teach wherein the SDARS module is assigned with a module ID.
Mazzara teaches using a satellite module to remotely provision and program in-vehicle mobile phone (abstract, 0009), thus providing an alternative was to remotely provision in-vehicle phones (0003-0004).  Mazzara teaches SDARS module (0026,0036-0038) in conjunction with a satellite radio subscriber identifier, a MIN, and wireless communication parameters (0027, 0028) which enables the SDARS to monitor the satellite signal and when the satellite radio subscriber identifier and MIN is detected, the SDARS module can extract the information for a particular satellite radio subscriber identifier and MIN.
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date to modify the teaching of Kauffman in view of Addepalli or Link II, Davis in view of Laden OR Wieczorek to use SDARS having a satellite radio subscriber identifier and MIN as taught by Mazzara in order to have the ability to selectively download software upgrades to specific subscribers having a valid satellite radio subscriber identifier and MIN.
Regarding claim 41.    Kauffman in view of Addepalli or Link II, Davis in view of Laden OR Wieczorek do not teach wherein the provisioning data is addressed to the cellular modem based on the module ID and a cellular ID.
Mazzara teaches using a satellite module to remotely provision and program in-vehicle mobile phone (abstract, 0009), thus providing an alternative was to remotely provision in-vehicle phones (0003-0004).  Mazzara teaches SDARS module (0026,0036-0038) in conjunction with a satellite radio subscriber identifier, a MIN, and wireless communication parameters (0027, 0028) which enables the SDARS to monitor the satellite signal and when the satellite radio subscriber identifier and MIN is detected, the SDARS module can extract the information for a particular satellite radio subscriber identifier and MIN.
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date to modify the teaching of Kauffman in view of Addepalli or Link II, Davis in view of Laden OR Wieczorek to use SDARS having a satellite radio subscriber identifier and MIN as taught by Mazzara in order to have the ability to selectively download software upgrades to specific subscribers having a valid satellite radio subscriber identifier and MIN.
6.	Claims 45-46 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman (2012/0034882) in view of Addepalli et al (8,863,256) and Choi (2006/0183500) further in view of Davis et al (2015/0215844).
Regarding claim 45.  Kauffman teaches a computer-implemented method, comprising:
receiving, via a communications module (figure 1, 0019, 0040 wherein RF switch 50 and antenna 60 are a communication module that filters the incoming signals to identify the spectral content of the signals being transmitted to the antenna.  This spectral content is sent from the RF switch to control board via RF interface 76 and the processor correlates the information regarding the spectral content of available signals at the antenna with service providers based on data stored in memory, 0022 – the control board uses the information received via the communication module to determine which modem (e.g., SMIC modem coupled to SIM cards) to use based on the received data.  In one implementation, the user of the wireless modem adapter is able to over-ride the selection of the wireless modem adapter.  In other words, the user uses a communications module (e.g., touch screen or keypad or an external connected PC) to send provisioning data to the reconfigurable wireless modem adapter.  Paragraphs 0019, 0051, see claim 9 and figure 1 wherein a communications module item 26 is used so the user/operator can update the program and/or network preference table in the memory (item 91 in figure 1) which is then used by the processor at 0030 to select which SIM to use based on input from the processor), a provisioning data for a cellular modem configurable to operate with a plurality of carrier networks each of the carrier networks being associated with a respective SIM (figure 1, 0012 wherein SIMC Modem (item 110-3) configurable to operate with SIM card 130-j for the carrier Verizon when located in the United States and SIM card 130-k for the carrier T-Mobile when the vehicle is located in Europe and SIM card 130-I for carrier NNT when the vehicle is located in Japan – 0011, 0032); and
based on the provisioning data: selecting a SIM (figure 1, 0019, 0040 wherein RF switch 50 and antenna 60 are a communication module that filters the incoming signals to identify the spectral content of the signals being transmitted to the antenna.  This spectral content is sent from the RF switch to control board via RF interface 76 and the processor correlates the information regarding the spectral content of available signals at the antenna with service providers based on data stored in memory, 0022 – the control board uses the information received via the communication module to determine which modem (e.g., SMIC modem coupled to SIM cards) to use based on the received data.  In one implementation, the user of the wireless modem adapter is able to over-ride the selection of the wireless modem adapter.  In other words, the user uses a communications module (e.g., touch screen or keypad or an external connected PC) to send provisioning data to the reconfigurable wireless modem adapter.  Paragraphs 0019, 0051, see claim 9 and figure 1 wherein a communications module item 26 is used so the user/operator can update the program and/or network preference table in the memory (item 91 in figure 1) which is then used by the processor at 0030 to select which SIM to use based on input from the processor/user); 
programming the selected SIM;
restarting the cellular modem using the selected SIM; and
establishing a wireless communication channel via the carrier network associated with the selected SIM (figure 1, 0011, 0032 wherein SIM card (130-j is used to establish a wireless communication channel via carrier network (e.g., Verizon) when the vehicle is located in the United States).
	
Kauffman does not explicitly teach a communication module configured to receive provisioning data for the cellular modem via a communication module.
However, Kauffman teaches the vehicle control board sends controls signal to the SIMC modem to select/activate a SIM card based on location and network availability (0019, 0022, 0028, 0030, see claim 9), as well as, select/activate SIM card(s) based on cost (0027) and enables the user to remote program preferred cellular network operators (0051).  Kauffman teaches the vehicle control board receives information regarding which service providers are available (0040) to antenna when the vehicle arrives at a location.
Addepalli teaches telematics unit (e.g., On-board Unit (OBU) item 30 in figure 1) used to provision one or more virtual subscriber identity modules (VSIMs) (col. 6 lines 20-50).  Addepalli teaches the OBU (e.g., telematics processor) receives provisioning data for cellular SIM cards from a remote service provider (figure 3, col. 11 lines 22-42) wherein one or more SIM cards have a desired mobile network operator (col. 11 lines 46-63).  Addepalli teaches the OBU may further have and provision one or more identity profiles which include phone number as the provisioning data (col. 11 line 65 – col. 12 line 8) and the profile(s) may be stored in the SIM(s) (col. 12 lines 42-46) and the VSIMs and identity profiles may be provisioned and managed through one or more identity service providers (col. 12 lines 57-59) and by storing VSIM and identity profile in a remote cloud, the VSIM and identity profile can be associated with the user rather than a particular vehicle.  Consequently, a human agent (e.g., driver, passenger, owner, renter, etc.) can retrieve his VSIM and identity profile in any vehicle (col. 13 lines 3-10).  VSIM and identity profile may be dynamically added, removed, and updated via local or remote network access (col. 13 lines 49-60, col. 16 lines 5-7, col. 18 lines 13-15).  Addepalli also teaches one VSIM may be preferred over another.  For example, use SIM 1 if the user travels to California and use SIM 2 if the user travels to New York (col. 18 lines 57-67, col. 34 lines 32-57), as well as, using rules.  For example, activate SIM 1 over SIM 2 if SIM 1 is cheaper or has more remaining minutes, etc. (col. 19 lines 10-20, col. 20 lines 14-17) or activate and use SIM 1 if the parent is driving the car and use/activate SIM 2 if the child drives the car (col. 21 lines 4-22).  Various communication links (e.g., a communication module) may be used to provision a VSIM, including some form of wireless communication (e.g., WiFi, WiMax, 3G, 4G, white space, 802.11x, satellite, etc.) (col. 25 lines 63-57, col. 7 lines – WiFi, satellite, 802.11x, Bluetooth, LTE, GSM/HSPA, CDMA/EVDO, DSRC, CAN, GPS, etc.). 
In the beginning of the life of a vehicle (e.g., vehicle label 4 in figure 1), a manufacturer of the vehicle may provision an OBU (e.g., OBU labeled 30 in figure 1) configured within vehicle 4 with a physical UICC card that is initialized with an identity associated with the vehicle manufacturer, which can be used for authentication to download soft SIM or VSIM identities issued by mobile network operators.  For example, if vehicle 4 is manufactured in Japan, then software agent may use the manufacturer VSIM to authenticate the vehicle 4 to the identity service provider, and then download a VSIM to be used during quality assurance testing before vehicle 4 is exported from Japan to an automotive dealer in the United States (col. 34 line 66 – col. 35 line 14).
After the vehicle is shipped and crosses an international border such as the U.S., the software agent can use manufacturer VSIM identity to download a VSIM of a local mobile network operator (e.g., Verizon, AT&T, T-Mobile, SPRINT, PCS, etc.), by accessing an identify service provider (col. 35 lines 15-25).
When the consumer purchases vehicle 4 from the automotive dealer and becomes an owner, he may provision one or more different VSIMs on the OBU of the vehicle for his own network access (col. 35 lines 25-39).
If another member of the owner’s family drives the vehicle 4, another VSIM may be provisioned.  The family member may authenticate to the same or different identity service provider and download his own one or more VSIMs (col. 35 lines 40-53).
Finally, if vehicle 4 is sold, the new owner can download his particular one or more VSIMs (col. 35 lines 54-63).
	It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kauffman to include a software agent in the telematics unit as taught by Addepalli in order to enable different users (e.g., manufacturer of the vehicle, the owner of the vehicle, family members, and a new owner of the vehicle, etc.) the ability to authenticate to the same or different service providers and download provisioning data to the one or more cellular VSIM(s) thereby allowing the user of the vehicle to dynamically select which VSIM to activate for establishing a wireless communication channel with a particular carrier 
(e.g., Verizon, AT&T, T-Mobile, SPRINT, PCS, etc.).
	
	Kauffman in view of Addepalli do not explicitly show programming the selected non-activeSIM and restarting the cellular modem using the selected SIM.
	Choi teaches activating an identity module of a communication system (title, abstract) via updating the telephone number on the SIM card via over-the-air (0002, 0005).  Choi teaches using an OTA server to manage SIM card from a remote location wherein the information that can be changed/updated include:  MSISDN – the capability to add, modify, and delete phone numbers in the subscriber’s personal telephone number file, Language – capability to add, modify, delete, and store a preferred language in a SIM card, IMSI code – capability to modify or delete and store the IMSI code on the SIM, SMS parameters – capability to modify, delete, or store the SMSC address on the SIM card, SPN – capability to update the file that contains a service provider name (SPN) over-the-air (0022-0023).  Choi teaches the SIM card has a processor and storage medium (0025, figure 2) and the processor of the SIM (item 202 figure 2) also includes a REBOOT ELEMENT (item 225 figure 2).  The reboot element reboots the mobile terminal after IMSI code in the SIM card has been updated.  To that end, the mobile terminal is shut down, subsequently, restarted to configure the mobile terminal with the SIM card contained therein for normal operations (0026).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kauffman in view of Addepalli to include a reboot element in the SIM as taught by Choi in order to enable a service provider the ability to remotely add, modify, delete and store MSISDN (e.g., telephone number) and IMSI of the SIM and subsequently, restart the mobile terminal for normal operation.

Applicant amends and argues that none of the cited references teach or suggest a non-active SIM card as recited in amended claims 37 and 45 (RCE dated 2/16/2021, page 7 lines 7-8).
The Examiner notes Kauffman teaches:  if the position of the vehicle is located in the United States, the jth SIM card 130-j for the Verizon network is selected; if the position of the vehicle is in Europe, the kth SIM card 130-k for the T-Mobile network is selected; and if the position of the vehicle is in Japan, the ith SIM card 130-i for NTT network is selected (0032, see claim 9 – connect to ONE of the at least two SIM cards).
Addepalli teaches OBU may have one or more SIM cards having a subscription with a mobile network operator providing cellular services (e.g., AT&T, Verizon, T-Mobile, Sprint, PCS, etc.) (col. 11 lines 22-28, col. 18 line 57 – col. 19 line 10 – vehicle location used for determining SIM card, col. 20 lines 12-23).
Davis teaches a vehicle with first and second SIM cards (0012, 0032-0033).  Davis teaches the first SIM may be disabled or inactive and a second SIM activated to be used in a visited network (e.g., in foreign country) (0034).  Davis teaches a mobile profile data comprises data for compliance with regulations or pre-defined or country or location specific settings to allow a first SIM, a second SIM, or both to be active or inactive within the determined country or location of operations, or settings to allow or restrict the SIM (0051, 0053-0054, 0060) to limit operation of the mobile transceiver or to establish the registration of a second SIM for the observed country.  Davis teaches network remote provisions SIM card (0062, see claims 9 and 20).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kauffman in view of Addepalli and Choi to use mobile profile data as taught by Davis in order to have a first SIM active in a first country having a first service provider and a second SIM inactive until the vehicle is located in another country having a second service provider thus enabling service providers the ability to restrict mobile generated calls, mobile terminated calls based upon country or location of operation.
Regarding claim 46.  Kauffman does not teach wherein the communications module is a satellite module.
Addepalli teaches various communication links (e.g., a communication module) may be used to provision a VSIM, including some form of wireless communication (e.g., WiFi, WiMax, 3G, 4G, white space, 802.11x, satellite, etc.) (col. 25 lines 63-57, col. 7 lines – WiFi, satellite, 802.11x, Bluetooth, LTE, GSM/HSPA, CDMA/EVDO, DSRC, CAN, GPS, etc.).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kauffman to include a software agent in the telematics unit as taught by Addepalli in order to enable different users (e.g., manufacturer of the vehicle, the owner of the vehicle, family members, and a new owner of the vehicle, etc.) the ability to authenticate to the same or different service providers and download provisioning data (e.g., via various communication links, such as satellite or WiFi.  For example, use WiFi first since it is the cheapest and if cellular modem/service not available then select satellite since satellite has the larger coverage range) to the one or more cellular VSIM(s) thereby allowing the user of the vehicle to dynamically select which VSIM to activate for establishing a wireless communication channel with a particular carrier 
(e.g., Verizon, AT&T, T-Mobile, SPRINT, PCS, etc.).
Regarding claim 50.  Kauffman does not teach wherein the activated SIM was not activated prior to receiving the provisioning data.
Addepalli teaches in the beginning of the life of a vehicle (e.g., vehicle label 4 in figure 1), a manufacturer of the vehicle may provision an OBU (e.g., OBU labeled 30 in figure 1) configured within vehicle 4 with a physical UICC card that is initialized with an identity associated with the vehicle manufacturer, which can be used for authentication to download soft SIM or VSIM identities issued by mobile network operators (e.g., wherein the soft SIM or VSIM was not activated prior to receiving the provisioning data).  For example, if vehicle 4 is manufactured in Japan, then software agent may use the manufacturer VSIM to authenticate the vehicle 4 to the identity service provider, and then download a VSIM to be used during quality assurance testing before vehicle 4 is exported from Japan to an automotive dealer in the United States (col. 34 line 66 – col. 35 line 14).
After the vehicle is shipped and crosses an international border such as the U.S., the software agent can use manufacturer VSIM identity to download a VSIM of a local mobile network operator (e.g., Verizon, AT&T, T-Mobile, SPRINT, PCS, etc.), by accessing an identify service provider (col. 35 lines 15-25) (e.g., wherein the soft SIM or VSIM was not activated prior to receiving the provisioning data).
When the consumer purchases vehicle 4 from the automotive dealer and becomes an owner, he may provision one or more different VSIMs on the OBU of the vehicle for his own network access (col. 35 lines 25-39) (e.g., wherein the soft SIM or VSIM was not activated prior to receiving the provisioning data).
If another member of the owner’s family drives the vehicle 4, another VSIM may be provisioned.  The family member may authenticate to the same or different identity service provider and download his own one or more VSIMs (col. 35 lines 40-53) (e.g., wherein the soft SIM or VSIM was not activated prior to receiving the provisioning data).
Finally, if vehicle 4 is sold, the new owner can download his particular one or more VSIMs (col. 35 lines 54-63) (e.g., wherein the soft SIM or VSIM was not activated prior to receiving the provisioning data).
Davis teaches a vehicle with first and second SIM cards (0012, 0032-0033).  Davis teaches the first SIM may be disabled or inactive and a second SIM activated to be used in a visited network (e.g., in foreign country) (0034).  Davis teaches a mobile profile data comprises data for compliance with regulations or pre-defined or country or location specific settings to allow a first SIM, a second SIM, or both to be active or inactive within the determined country or location of operations, or settings to allow or restrict the SIM (0051, 0053-0054, 0060) to limit operation of the mobile transceiver or to establish the registration of a second SIM for the observed country.  Davis teaches network remote provisions SIM card (0062, see claims 9 and 20).
	It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kauffman to include a software agent in the telematics unit as taught by Addepalli in order to enable different users (e.g., manufacturer of the vehicle, the owner of the vehicle, family members, and a new owner of the vehicle, etc.) the ability to authenticate to the same or different service providers and download provisioning data to the one or more cellular VSIM(s) thereby allowing the user of the vehicle to dynamically select which VSIM to activate for establishing a wireless communication channel with a particular carrier (e.g., Verizon, AT&T, T-Mobile, SPRINT, PCS, etc.) OR modify the teaching of Kauffman in view Choi to use mobile profile data as taught by Davis in order to have a first SIM active in a first country having a first service provider and a second SIM inactive until the vehicle is located in another country having a second service provider thus enabling service providers the ability to restrict mobile generated calls, mobile terminated calls based upon country or location of operation.
Regarding claim 51.  Kauffman does not teach wherein the communications module is a Wi-Fi module, and wherein the provisioning data is received over a Wi-Fi network.
	However, Kauffman teaches the radio frequency links are wireless data links, such as WiFi, WiMax, and various 3G (0018).
Addepalli teaches various communication links (e.g., a communication module) may be used to provision a VSIM, including some form of wireless communication (e.g., WiFi, WiMax, 3G, 4G, white space, 802.11x, satellite, etc.) (col. 25 lines 63-57, col. 7 lines – WiFi, satellite, 802.11x, Bluetooth, LTE, GSM/HSPA, CDMA/EVDO, DSRC, CAN, GPS, etc.).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kauffman to include a software agent in the telematics unit as taught by Addepalli in order to enable different users (e.g., manufacturer of the vehicle, the owner of the vehicle, family members, and a new owner of the vehicle, etc.) the ability to authenticate to the same or different service providers and download provisioning data (e.g., via various communication links, such as satellite or WiFi.  For example, use WiFi first since it is the cheapest and if cellular modem/service not available then select satellite since satellite has the larger coverage range) to the one or more cellular VSIM(s) thereby allowing the user of the vehicle to dynamically select which VSIM to activate for establishing a wireless communication channel with a particular carrier 
(e.g., Verizon, AT&T, T-Mobile, SPRINT, PCS, etc.).
Regarding claim 52.  Kauffman does not teach wherein the provisioning data includes a telephone number.
Addepalli teaches telematics unit (e.g., On-board Unit (OBU) item 30 in figure 1) used to provision one or more virtual subscriber identity modules (VSIMs) (col. 6 lines 20-50).  Addepalli teaches the OBU (e.g., telematics processor) receives provisioning data for cellular SIM cards from a remote service provider (figure 3, col. 11 lines 22-42) wherein one or more SIM cards have a desired mobile network operator (col. 11 lines 46-63).  Addepalli teaches the OBU may further have and provision one or more identity profiles which include phone number as the provisioning data (col. 11 line 65 – col. 12 line 8) and the profile(s) may be stored in the SIM(s) (col. 12 lines 42-46) and the VSIMs and identity profiles may be provisioned and managed through one or more identity service providers (col. 12 lines 57-59) and by storing VSIM and identity profile in a remote cloud, the VSIM and identity profile can be associated with the user rather than a particular vehicle.  Consequently, a human agent (e.g., driver, passenger, owner, renter, etc.) can retrieve his VSIM and identity profile in any vehicle (col. 13 lines 3-10).  VSIM and identity profile may be dynamically added, removed, and updated via local or remote network access (col. 13 lines 49-60, col. 16 lines 5-7, col. 18 lines 13-15).  Addepalli also teaches one VSIM may be preferred over another.  For example, use SIM 1 if the user travels to California and use SIM 2 if the user travels to New York (col. 18 lines 57-67, col. 34 lines 32-57), as well as, using rules.  For example, activate SIM 1 over SIM 2 if SIM 1 is cheaper or has more remaining minutes, etc. (col. 19 lines 10-20, col. 20 lines 14-17) or activate and use SIM 1 if the parent is driving the car and use/activate SIM 2 if the child drives the car (col. 21 lines 4-22).  Various communication links (e.g., a communication module) may be used to provision a VSIM, including some form of wireless communication (e.g., WiFi, WiMax, 3G, 4G, white space, 802.11x, satellite, etc.) (col. 25 lines 63-57). 
Choi teaches activating an identity module of a communication system (title, abstract) via updating the telephone number on the SIM card via over-the-air (0002, 0005).  Choi teaches using an OTA server to manage SIM card from a remote location wherein the information that can be changed/updated include:  MSISDN (e.g., telephone number) – the capability to add, modify, and delete phone numbers in the subscriber’s personal telephone number file, Language – capability to add, modify, delete, and store a preferred language in a SIM card, IMSI code – capability to modify or delete and store the IMSI code on the SIM, SMS parameters – capability to modify, delete, or store the SMSC address on the SIM card, SPN – capability to update the file that contains a service provider name (SPN) over-the-air (0022-0023).  Choi teaches the SIM card has a processor and storage medium (0025, figure 2) and the processor of the SIM (item 202 figure 2) also includes a REBOOT ELEMENT (item 225 figure 2).  The reboot element reboots the mobile terminal after IMSI code in the SIM card has been updated.  To that end, the mobile terminal is shut down, subsequently, restarted to configure the mobile terminal with the SIM card contained therein for normal operations (0026).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kauffman to include a software agent in the telematics unit as taught by Addepalli in order to enable different users (e.g., manufacturer of the vehicle, the owner of the vehicle, family members, and a new owner of the vehicle, etc.) the ability to authenticate to the same or different service providers and download provisioning data to the one or more cellular VSIM(s) thereby allowing the user of the vehicle to dynamically select which VSIM to activate for establishing a wireless communication channel with a particular carrier 
(e.g., Verizon, AT&T, T-Mobile, SPRINT, PCS, etc.).  For example, the parent downloads provisioning data for VSIM 1 having telephone number to use for work when the vehicle is used for work and download provisioning data for VSIM 2 having a telephone number to use when the vehicle is used for home related activity, such as driving to the store and/or driving on vacation using a rental car.
7.	Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Addepalli, Choi and Davis further in view of Link, II (2009/0119657).
Regarding claim 347.  Kauffman in view of Addepalli, Choi and Davis do not teach wherein the satellite module is a SDARS (Satellite Digital Audio Receiver System) module.
	Link teaches methods for software upgrades for vehicles (title, abstract) wherein modern vehicles include cellular modem and satellite module (SDARS) and AM/FM receivers, as well as, WiFi  (0024, 0028).  Link teaches the vehicle telematics unit can be a single box and controlled with a single core processing subsystem or can be comprised of components distributed throughout the vehicle (0027).  The cellular modem, SDARS and WiFi can be used to update onboard database of the telematics unit (0029, 0062, 0077) wherein the database may store SIM information including cellular telephone number (0069).  SDARS data downloads can provide the most flexibility and lowest cost by pulling digital data from an existing receiver that exists for entertainment purposes.  An SDARS data stream is not a channelized implementation (like AM or FM radio) but a broadband implementation that provides a single data stream that is separated into useful and applicable components (0029, 0079).
	It would have been extremely obvious to one of ordinary skill in the art before the effective filing date to modify the teaching of Kauffman in view of Addepalli, Choi and Davis to use SDARS as the communication module as taught by Link to download software upgrades since SDARS data downloads provide the most flexibility and lowest cost.
8.	Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Addepalli, Choi, Davis and Link, II further in view of Mazzara, Jr et al (2004/0023647).
Regarding claim 48.  Kauffman in view of Addepalli, Choi, Davis and Link do not teach wherein the SDARS module is assigned with a module ID.
Mazzara teaches using a satellite module to remotely provision and program in-vehicle mobile phone (abstract, 0009), thus providing an alternative was to remotely provision in-vehicle phones (0003-0004).  Mazzara teaches SDARS module (0026,0036-0038) in conjunction with a satellite radio subscriber identifier, a MIN, and wireless communication parameters (0027, 0028) which enables the SDARS to monitor the satellite signal and when the satellite radio subscriber identifier and MIN is detected, the SDARS module can extract the information for a particular satellite radio subscriber identifier and MIN.
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date to modify the teaching of Kauffman in view of Addepalli, Choi, Davis and Link, II to use SDARS having a satellite radio subscriber identifier and MIN as taught by Mazzara in order to have the ability to selectively download software upgrades to specific subscribers having a valid satellite radio subscriber identifier and MIN.
Regarding claim 49 Kauffman in view of Addepalli, Choi, Davis and Link, II do not teach wherein the provisioning data is addressed to the cellular modem based on the module ID and a cellular ID.
Mazzara teaches using a satellite module to remotely provision and program in-vehicle mobile phone (abstract, 0009), thus providing an alternative was to remotely provision in-vehicle phones (0003-0004).  Mazzara teaches SDARS module (0026,0036-0038) in conjunction with a satellite radio subscriber identifier, a MIN, and wireless communication parameters (0027, 0028) which enables the SDARS to monitor the satellite signal and when the satellite radio subscriber identifier and MIN is detected, the SDARS module can extract the information for a particular satellite radio subscriber identifier and MIN.
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date to modify the teaching of Kauffman in view of Addepalli, Choi, Davis and Link, II to use SDARS having a satellite radio subscriber identifier and MIN as taught by Mazzara in order to have the ability to selectively download software upgrades to specific subscribers having a valid satellite radio subscriber identifier and MIN.
Response to Arguments
9.	Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive. 
a)  Applicant argues that one of ordinary skill in the art would not have thought to combine these five (5) references (Kauffman, Addepalli, OR Link II, Davis and 
The Examiner disagrees. The Examiner used TWO references (Addepalli OR Link II) to show integrating two components into one component, as well as, supporting case law (e.g., To Make Integral, In Re Larson, 144 USPQ 347 (CCPA 1965)).  Therefore, removing the Addepalli and/or Link II references and using case law To Make Integral, In Re Larson, 144 USPQ 347 (CCPA 1965)) would reduce the number to ONLY three (3) references.
	The Examiner further notes the number of references do not have a bearing on the propriety of the rejection;  theoretically such could be infinite (Ex parte Fine, 1927 C.D. 84 (1926)).

	b) Applicant further argues the level of complexity it would take to combine all of these references is not one that would be easily obtained by one of ordinary skill in the art.  As such, Applicant believes that the combination of references is attenuated at best and relies on improper hindsight  (page 8).
	The Examiner disagrees.  Kauffman, Addepalli OR Link II are all readily modifiable prior art and all are in the same field of endeavor.  For example, telematics control unit having various communication links (e.g., LTE/HSPA, GPS, and the like) to provision a first and/or second SIM card; and
	Davis was used to teach a first SIM and/or a second SIM or both to be active or inactive; and/or
	Laden OR Wieczorek teach the common practice of rebooting, power-cycle, turn off and turn on, and/or restarting a SIM after a SIM card is provisioned.
	
	
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2015/0181419) Mistry et al teaches after successful provisioning of the SIM card the modem is rebooted on the wireless device to complete SIM programming (0080).
	---(2008/0020755) Liu et al teaches loading new profiles into the SIM card and send a refresh request to the cell phone to restart the SIM operating system with the new SIM profile (0042-0044).
	---(2013/0109436) Tat et al teaches configuring a SIM and the whole wireless device is reset.  This means the device is started up in the new configuration (0057).
	---(2015/0237497) Chen et al taches the user can manually provision the SIM and the device is restarted (0072).
	---(8,965,366) Somayajula et al teaches SIM profiles and power cycling the modem of the user device after reprogramming the modem to initiate a network connection using the device profile (see claim 1).
	---(2009/0127328) Aissa teaches activating a dormant SIM card and reboot (0183).
	---(2013/0023235) Fan et al teaches SIM modules 1 through n may be associated with a dedicated service provider (active or inactive).  For example, SIM 1 associated to carrier AT&T while SIM 2 may be associated to carrier T-Mobile.  The association need not be fixed and the virtual SIM modules may be reconfigured and associated with new carriers (e.g., for roaming) (0032).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646